DETAILED ACTION
This action is in reply to papers filed 10/14/2021.  Claims 1, 9 and 16 are pending and examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021has been entered.
 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20180320153, Published 5/3/2018.

Withdrawn Claim Rejection(s)
In view of the amendments clarifying the metes and the bounds of the claim, the 112 (b) rejection of claim 16 is withdrawn. 
The 103 (a) rejection of claims 1 and 9 as being unpatentable over Jin et al. (PgPub US20120021517A1, Published 1/26/2012) in view of Neeld et al. (Microbiology (Reading). 2014 Jul (E-pub April 3 2014); 160(Pt 7): 1417–1426) and Beattie et al. (Stem Cells. 2005 Apr; 23(4):489-95 is withdrawn. Note that the rejection is withdrawn in view of amendments made to claim 1 which now requires a population of pluripotent mammalian cells that have been injected with (a)-(c) and a population of Δ8 Pseudomonas bacteria that comprise the polynucleotides expressing (i)a-(i)(c). The combination of these limitations is not taught in any of the cited references.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 16 is drawn to a method for producing on or more differentiated cardiomyocyte cells, for producing one or more differentiated cardiomyocyte cells, the method comprising: incubating one or more isolated mammalian pluripotent stem cells with a Δ8 Pseudomonas bacterium comprising (a) a first polynucleotide encoding first fusion protein, wherein the first
fusion protein comprises Gata4 protein fused to an ExoS54 bacterial secretion
domain; (b) a second polynucleotide encoding second fusion protein, wherein the
second fusion protein comprises Mef2c protein fused to an ExoS54 bacterial secretion domain; and (c) a third polynucleotide encoding third fusion protein, wherein the third fusion protein comprises Tbx5 protein fused to an ExoS54 bacterial secretion domain; incubating the one or more isolated mammalian pluripotent stem cells for a period of time sufficient to deliver the first fusion protein, second fusion protein, and third fusion protein into said cell or cells one or more isolated mammalian pluripotent stem cells; and incubating one or more isolated mammalian pluripotent stem cells with Activin A to produce one or more differentiated cardiomyocyte cells.
At issue here is that the specification fails to enable the claim, as presently written. Indeed, at para. 104, the specification teaches all murine ESC lines were differentiated. To initiate embryoid body (EB) formation, “hanging drops” composed of 2000 cells in 30 μL of differentiation medium were generated (day-0 of differentiation). The differentiation medium was based on Iscove's modified Dulbecco's medium (IMDM, Gibco) and supplemented with 20% heat inactivated FBS, 0.5 mM monothioglycerol, lacking supplemental LIF. On day-2 of differentiation, the EBs were transferred into gelatin coated 24-well plates with 1-2 EBs per well and cultivated for 2 additional days. From day 5 until day 12, differentiation medium was single cardiomyocytes were isolated from embryoid body (12 d) by trypLE (Gibco) and plated on gelatin-coated glass coverslips. 
From the combined teachings of para. 104 and 108, it is clear that a hanging drop method was used to create an embryoid body comprised of differentiated cells -cardiomyocytes and other cells, first. Said cardiomyocytes were then isolated from the embryoid bodies. This is significantly different from what is being claimed- that the incubation of one or more isolated mammalian pluripotent stem cells comprising a first, second and third fusion protein with Activin A produces cardiomyocytes. 
Continuing, para. 119 teaches mouse ES cell line αMHC-GFP, with a GFP transgene driven by α-cardiac myosin heavy chain promoter which is active only in cardiomyocytes, was cultured in hanging drops for 24 hours to form embryoid bodies (EBs). The EBs were transferred into 24-well tissue culture plates on day 2, and allowed for spontaneous differentiation. Starting from day-10, ESC-derived cardiomyocytes (ESC-CMs) can be detected by αMHC-GFP+ fluorescence and even spontaneously beating clusters (FIG. 14A). The EBs were subjected to GMT injection individually or in combination at various time points. After 10 days of differentiation, EBs injected of the GMT together showed significant higher GFP fluorescence intensity compared to those injected of the individual factors. Also, a combined delivery of the GMT on day-5 resulted in the highest expression levels of cardiomyocyte marker genes Nkx2.5 and αMHC, indicating the most effective promotion of cardiac program.
Again, the specification admits that cardiomyocytes were already produced prior to injection of the EBs with GMT. It is well accepted in the art that embryoid bodies are aggregates from pluripotent stem cells but are not pluripotent stem cells. 
At para. 122, the specification teaches that to determine the optimal amount of Activin A required for mesoderm differentiation, EBs were generated using a mouse ESC line with Brachyury-GFP reporter gene and treated with various concentrations of Activin A from day-2 to day-4. As shown in FIG. 18A, Bry-GFP+ cells increased in a dose-dependent fashion, with more than two folds increase in GFP fluorescence intensity by day-4 following stimulation with 30 ng/mL of Activin A. For the CMs differentiation from αMHC-GFP ESCs, addition of 30 ng/mL of Activin A from day-2 to day-5 resulted in about 5-fold increase of GFP fluorescence intensity in EBs (FIG. 18B). further determine whether Activin A could directly induce mesodermal formation, expression of early mesodermal marker Brachyury was determined by q-PCR. On day-5 of EB differentiation, Activin A treated EBs showed higher expression level of the Brachyury, while GMT delivery did not result in such an up-regulation (FIG. 18C), indicating that GMT exert their regulatory effect after the mesodermal stage, while Activin A promotes ESC differentiation towards mesodermal cells.
Continuing, the specification teaches that when Activin A and GMT treatments were combined, the fluorescence intensity of EBs on day-12 increased by about 10 folds compared to those untreated EBs (FIG. 18B). From morphology and fluorescent-assisted cell sorting (FACS) assays (FIG. 18F), about 6% of the αMHC-GFP+ cells appeared in the spontaneously 
Again, the issue here is that what is being claimed- that the incubation of one or more isolated mammalian pluripotent stem cells comprising a first, second and third fusion protein with Activin A produces cardiomyocytes- is not what is being taught in the specification- Activin A promotes cardiomyoycte differentiation in embryoid bodies.   

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written .

			       Conclusion
Claim 1 and 9 are allowed.
Claim 16 is rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632